                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 3/31/2020


UNITED STATES OF AMERICA,
                                                                 No. 18-cr-640 (RA)
                       v.
                                                                       ORDER
TOMAS GUILLEN,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       On February 21, 2020, the Court sentenced Tomas Guillen to 18 months in prison.

See Dkt. 257. He presently remains out of custody on pretrial release, consistent with

Judge Aaron’s judicial determination that he was neither a danger to the community nor a

flight risk. See 18 U.S.C. § 3142. Mr. Guillen’s self-surrender date is scheduled for

April 21, 2020. See Dkt. 257.

       In light of the ongoing public health crisis, there is substantial concern about

increasing the prison population at this time if it can be avoided. Several recent court

rulings – from both in and out of this district – have noted the significant health risks that

inmates and prison employees currently face during the COVID-19 pandemic. See, e.g.,

United States v. Little, No. 20-cr-57 (GBD), 2020 WL 1439979, at *2-3 (S.D.N.Y. Mar.

24, 2020); United States v. Stephens, No. 15-cr-95 (AJN), 2020 WL 1295155, at *2

(S.D.N.Y. Mar. 19, 2020); United States v. Perez, No. 19-cr-297 (PAE) (S.D.N.Y. Mar.

19, 2020); In the Matter of Extradition of Toledo Manrique, No. 19-mj-71055, 2020 WL

1307109 (N.D. Cal. Mar. 19, 2020); see also Basank v. Decker, No. 20-cv-2518 (AT),

2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020) (discussing COVID-19 in the context of an
 ICE detention facility). Nor does this concern appear to be subsiding, as the number of

 inmates and prison employees testing positive for the virus continues to increase. Thus,

 to avoid imposing unnecessary difficulties and health risks on what is already a complex

 and alarming environment, courts have begun to delay the surrender dates of offenders

 who are on release and scheduled to surrender to the Bureau of Prisons in the coming

 months. See, e.g., United States v. Garlock, No. 18-cr-418 (VC), 2020 WL 1439980

 (N.D. Cal. Mar. 25, 2020).

         Accordingly, the Court sua sponte extends Mr. Guillen’s surrender date from

 April 21, 2020 to July 21, 2020. Mr. Guillen is ordered to self-surrender directly to the

 designated BOP facility on that date before 2:00 p.m. Mr. Guillen’s previously imposed

 conditions of release shall remain in place until that time.

 SO ORDERED.

Dated:     March 31, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
